COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


MONTGOMERY WARD & COMPANY, INC.

v.   Record No. 0660-95-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
RICHARD M. DOZIER                                SEPTEMBER 19, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Susan B. Potter; Vandeventer, Black, Meredith &
            Martin, on brief), for appellant.
            (T. Greg Willey, on brief), for appellee.



     Montgomery Ward & Company, Inc. ("employer") contends that

the Workers' Compensation Commission erred in finding that

Richard M. Dozier ("claimant") proved that he sustained a neck

injury causally related to his compensable March 9, 1993 injury

by accident.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
684, 688, 376 S.E.2d 814, 817 (1989).   "The existence of contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."   Wagner Enters.,

Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     In awarding compensation benefits to claimant, the

commission found as follows:
           Dr. [Isabelle L.] Richmond, [a
           neurosurgeon], testified in her deposition
           that she was provided with the medical
           records of Dr. [Joseph F.] Dilustro, and
           she also discussed the problem with that
           referring physician prior to examining the
           claimant. She concluded from the medical
           reports and her discussions that the
           claimant's earlier neck problems for which
           surgery was performed October 2, 1992 had
           resolved by February 24, 1993. However,
           the preexisting arthritic process and the
           October 1992 surgery had left the
           claimant's neck in an inherently weakened
           condition, which predisposed him to further
           accidental injury. Dr. Richmond testified
           that the accidental event on March 9, 1993
           caused a new and different injury, although
           in the same location as previously
           experienced. She was not troubled that the
           onset of symptoms were delayed, noting that
           this was the nature of the injury suffered
           by the claimant. Dr. Richmond concluded
           that the actual injury occurred on March 9,
           1993, but the onset of symptomatology was
           insidious and would not be expected to be
           noticed for some weeks afterwards,
           especially upon consideration of the
           severely painful and distracting injury the
           claimant had suffered to . . . [his] [left
           arm]. Dr. Richmond found support for her
           opinion from the results of the EMG study
           performed on July 1, 1993, which was
           consistent with an acute injury and not
           merely an irritation of a preexisting
           problem.

     The medical records and reports of Drs. Dilustro and


                                2
Richmond, coupled with Dr. Richmond's deposition testimony,

provide credible evidence to support the commission's finding

that the claimant suffered a cervical injury by accident on March

9, 1993.   In its role as fact finder, the commission was entitled

to weigh the opinions of Drs. Dilustro and Richmond, and to

accept their conclusions.   The commission was also entitled to

discount the opinion of Dr. Frank W. Gwathmey, a hand surgeon.

Dr. Gwathmey did not treat claimant for his neck condition.

Moreover, Dr. Gwathmey deferred to Dr. Richmond's opinion

concerning causation.   "In determining whether credible evidence

exists, the appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."    Id.

     For these reasons, we affirm the commission's decision.

                                     Affirmed.




                                 3